196 S.E.2d 552 (1973)
18 N.C. App. 346
STATE of North Carolina
v.
Tony MINK.
No. 7323SC280.
Court of Appeals of North Carolina.
May 23, 1973.
Atty. Gen., Robert Morgan by Asst. Atty. Gen., Dale P. Johnson, for the State.
Porter, Conner & Winslow by Kurt B. Conner, North Wilkesboro, for defendant.
BROCK, Judge.
The warrant upon which defendant was tried in the District Court and upon which he was tried in the Superior Court is insufficient to charge an offense. It fails to allege the duty of his office that the public *553 officer was discharging or attempting to discharge. For this reason it fails to allege an offense under either G.S. § 14-33(c)(4) or G.S. § 14-223. See State v. Wiggs, 269 N.C. 507, 512, 153 S.E.2d 84, 88; State v. Smith, 262 N.C. 472, 474, 137 S.E.2d 819, 820.
Judgment arrested.
MORRIS and PARKER, JJ., concur.